Citation Nr: 0022250	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-34 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.




INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to special 
monthly pension based on the need for regular aid and 
attendance or being housebound.  In a March 1998 rating 
decision, housebound benefits were granted.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
necessary for an equitable disposition of the claim has been 
obtained.

2.  The impairment resulting from the veteran's disabilities 
is not such that he requires the care or assistance of 
another on a regular basis.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance, and VA has satisfied its duty to 
assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. 
§§ 3.23, 3.351(b)(c), 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The Board has reviewed all of the medical evidence of record.  
The veteran claimed entitlement to special monthly pension in 
June 1997.  He stated that he suffered from a prostate 
condition, high blood pressure and arthritis.  

VA treatment records show that the veteran underwent a 
radical prostatectomy for prostate adenocarcinoma in May 
1997.  He was afforded a VA examination for housebound status 
or permanent need for regular aid and attendance in July 
1997.  He complained of dribbling urine and having to use 
four or five pampers daily.  He had much pain in the lower 
abdomen and could not sit for prolonged periods of time.  He 
had no other complaints.  He was not hospitalized, blind or 
bedridden.  On examination, his posture was erect and his 
gait was normal.  His general appearance was good.  There 
were no restrictions or amputations of the upper or lower 
extremities.  Weight-bearing, balance and propulsion of the 
lower extremities were normal.  There were no restrictions of 
the spine, trunk or neck.  Concerning his capacity to protect 
himself, the veteran was oriented, relevant and coherent.  
His memory was good.  There was a well-healed midline 
suprapubic laparotomy scar.  The veteran was able to attend 
to the wants of nature and his personal hygiene.  At home, he 
mostly laid down and walked around because he could not sit 
for a long time.  He watched television and read the 
newspaper.  He was able to walk without assistance as 
necessary.  He used no mechanical aid, and did not need an 
attendant to leave the premises.  He was able to handle VA 
funds.  The examiner diagnosed carcinoma of the prostate and 
total prostatectomy with urinary incontinence.

The more recent medical evidence includes a June 1999 VA 
examination for housebound status or permanent need for 
regular aid and attendance.  The veteran reported fairly good 
control of his blood pressure with medication.  He gave a 
long-standing history of low back pain, worse on the left 
side.  X-rays and magnetic resonance imaging of the lumbar 
spine showed degenerative disc disease at L5-S1 and L4-L5; 
spondylitic changes from T12 to L5; and L5-S1 mild facet 
degenerative joint disease with no significant lumbar 
herniation or stenosis.  The veteran reported that he was 
incontinent and used pampers all the time.  An abdominal 
sonogram reportedly showed an abdominal aorta aneurysm and a 
simple cyst of the left kidney upper pole.  The veteran 
further gave a history of renal lithiasis for approximately 
10 to 12 years.  He reportedly passed stones on three 
occasions.  He also reported incipient cataracts, gastritis 
and tinea versicolor.  

The veteran was driven to the examination in a car by his 
son.  He was not hospitalized or permanently bedridden.  He 
was 68 years old.  The examiner noted that he appeared 
mentally sound and capable of managing his benefit payments.  
On a typical day, he arose at 8:00 a.m. and walked to the 
bathroom where he washed his face, bathed, brushed his teeth, 
and shaved.  He shaved twice a week.  After getting dressed 
in his room, which included putting on pampers, he was served 
breakfast at the table which he had by himself.  After 
breakfast, he read the newspaper and watched television.  He 
may later lay in bed again to rest.  He had lunch at midday.  
He took a nap after lunch and then watched and listened to 
the news.  He ate dinner at around 6:00 p.m.  After dinner, 
he again watched television, bathed with his wife's 
assistance, and went to bed at around 9:00 p.m. 

The examiner noted that the veteran was well groomed and in 
clean, casual attire.  His build and posture were described 
as well developed and erect.  He was well nourished.  He 
walked slowly but did so with adequate propulsion and balance 
with the aid of an aluminum cane.  He used the cane because 
of occasional loss of balance.  The examiner noted that the 
veteran was able to attend to the activities of daily living.  
However, he needed assistance to shave and dress because of 
nervousness with tremors of the hands.  He was able to attend 
to other activities of daily living as well as attend to the 
needs of nature by himself.  There was no limitation or 
deformity of the spine.  The veteran was able to walk well 
but did so only for short distances not exceeding 100 to 200 
feet with the aid of a cane.  He was only taken out of his 
home for medical appointments.  He also walked to visit a 
neighbor who lived 70 to 80 feet from his home.  The examiner 
diagnosed status post radical prostatectomy with pelvic 
lymphadenectomy; degenerative joint disease of the spine; 
history of gastritis; history of renal lithiasis; history of 
tinea versicolor; early eye cataracts; and chronic 
obstructive pulmonary disease (COPD) secondary to cigarette 
smoking.  

On VA eye examination in June 1999, the veteran's corrected 
visual acuity was 20/30 on the right and 20/50 on the left.  
He was diagnosed as having senile cataracts and pingueculum, 
bilateral.  

Also associated with the claims folder are VA treatment 
records dated from 1997 to 1999, showing treatment for 
degenerative disc disease of the spine; an abdominal aorta 
aneurysm; gastritis; status post prostatectomy with 
incontinence; hypertension; tinea versicolor; and COPD.      


II.  Legal analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(1999).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (1999).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1999).  

The evidence does not suggest, nor has it been argued, that 
the veteran is blind or a patient in a nursing home.  His 
corrected visual acuity was 20/30 on the right and 20/50 on 
the left in 1999.  Based upon its review of all the relevant 
evidence, the Board further finds that the veteran's 
disabilities do not prevent him from performing the basic 
functions of self-care without assistance nor do they render 
him so helpless as to be unable to protect himself from the 
hazards incident to his daily environment. 

The evidence does not show that the veteran is unable to 
dress or undress himself; that he is unable to keep himself 
ordinarily clean and presentable; that he requires frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances; that he is unable to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; that he is unable to attend to the wants of nature; 
that he requires care or assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment; or that he is bedridden.

For example, on VA examination in July 1997, there were no 
restrictions of the veteran's upper and lower extremities or 
spine, trunk and neck.  He was able to walk one block without 
the assistance of another person.  He was oriented, relevant 
and coherent, able to attend to the wants of nature and to 
his personal hygiene, and did not need an attendant to leave 
his home.  On VA examination in June 1999, he was mentally 
sound.  He reported that he was able to wash his face brush 
his teeth, shave, bathe, and dress himself.  He also stated 
that he ate by himself.  He was able to walk with a cane.  
The examiner noted that he was able to attend to activities 
of daily living, including attending to the needs of nature.  
Although his wife assisted him with shaving and dressing due 
to hand tremors, in viewing his condition as a whole, there 
is no indication that the veteran has an inability to do 
these things on his own.  He was able to leave his home to 
visit a nearby neighbor. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  

In concluding that entitlement to special monthly pension 
based on the need for regular aid and attendance is not 
warranted, the Board has considered the veteran's statements 
offered in conjunction with this claim.  However, this 
statements are outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal 
and therefore, such contentions cannot serve to establish a 
finding of a need for regular aid and attendance.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.



		
	P.M. DILORENZO
Acting Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


